UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) TQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended October 31, 2008 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-7928 (Exact name of registrant as specified in its charter) Delaware 11-2139466 (State or other jurisdiction of incorporation /organization) (I.R.S. Employer Identification Number) 68 South Service Road, Suite 230, Melville, NY 11747 (Address of principal executive offices) (Zip Code) (631) 962-7000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. T Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer TAccelerated filer oNon-accelerated filer o Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o YesT No APPLICABLE ONLY TO CORPORATE ISSUERS: As of December 1, 2008, the number of outstanding shares of Common Stock, par value $.10 per share, of the registrant was24,744,626 shares. COMTECH TELECOMMUNICATIONS CORP. INDEX Page PART I.FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets – October 31, 2008 (Unaudited) and July 31, 2008 2 Condensed Consolidated Statements of Operations – Three Months Ended October 31, 2008 and 2007 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows – Three Months Ended October 31, 2008 and 2007 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 40 Item 4. Controls and Procedures 40 PART II.OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 6. Exhibits 42 Signature Page 43 1 PART I FINANCIAL INFORMATION COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS Item 1. October 31, 2008 July 31, 2008 Assets (Unaudited) Current assets: Cash and cash equivalents $ 211,472,000 410,067,000 Accounts receivable, net 113,014,000 70,040,000 Inventories, net 115,116,000 85,966,000 Prepaid expenses and other current assets 9,758,000 5,891,000 Deferred tax asset 15,986,000 10,026,000 Total current assets 465,346,000 581,990,000 Property, plant and equipment, net 39,188,000 34,269,000 Goodwill 147,566,000 24,363,000 Intangibles with finite lives, net 60,971,000 7,505,000 Deferred financing costs, net 1,221,000 1,357,000 Other assets, net 645,000 3,636,000 Total assets $ 714,937,000 653,120,000 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ 33,243,000 31,423,000 Accrued expenses and other current liabilities 46,537,000 49,671,000 Customer advances and deposits 17,542,000 15,287,000 Current installments of other obligations 73,000 108,000 Interest payable 525,000 1,050,000 Income taxes payable 7,304,000 - Total current liabilities 105,224,000 97,539,000 Convertible senior notes 105,000,000 105,000,000 Other liabilities 2,216,000 - Income taxes payable 3,404,000 1,909,000 Deferred tax liability 22,907,000 5,870,000 Total liabilities 238,751,000 210,318,000 Commitments and contingencies (See Note 17) Stockholders’ equity: Preferred stock, par value $.10 per share; shares authorized and unissued 2,000,000 - - Common stock, par value $.10 per share; authorized 100,000,000 shares; issued 24,953,198 shares and 24,600,166 shares at October 31, 2008 and July 31, 2008, respectively 2,495,000 2,460,000 Additional paid-in capital 197,224,000 186,246,000 Retained earnings 276,652,000 254,281,000 476,371,000 442,987,000 Less: Treasury stock (210,937 shares) (185,000 ) (185,000 ) Total stockholders’ equity 476,186,000 442,802,000 Total liabilities and stockholders’ equity $ 714,937,000 653,120,000 See accompanying notes to condensed consolidated financial statements. 2 COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended October 31, 2008 2007 Net sales $ 191,915,000 115,055,000 Cost of sales 104,936,000 64,577,000 Gross profit 86,979,000 50,478,000 Expenses: Selling, general and administrative 28,978,000 20,399,000 Research and development 14,125,000 11,041,000 Amortization of acquired in-process research and development (See Note 6) 6,200,000 - Amortization of intangibles 1,793,000 379,000 51,096,000 31,819,000 Operating income 35,883,000 18,659,000 Other expenses (income): Interest expense 666,000 677,000 Interest income and other (1,277,000 ) (4,447,000 ) Income before provision for income taxes 36,494,000 22,429,000 Provision for income taxes 14,123,000 7,735,000 Net income $ 22,371,000 14,694,000 Net income per share (See Note 5): Basic $ 0.91 0.61 Diluted $ 0.80 0.54 Weighted average number of common shares outstanding – basic 24,586,000 23,924,000 Weighted average number of common and common equivalent shares outstanding assuming dilution – diluted 28,537,000 28,208,000 See accompanying notes to condensed consolidated financial statements. 3 COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended October 31, 2008 2007 Cash flows from operating activities: Net income $ 22,371,000 14,694,000 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization of property, plant and equipment 2,913,000 2,112,000 Amortization of acquired in-process research and development 6,200,000 - Amortization of intangible assets with finite lives 1,793,000 379,000 Amortization of stock-based compensation 2,418,000 2,719,000 Amortization of fair value inventory step-up 760,000 - Deferred financing costs 136,000 136,000 (Benefit from) provision for allowance for doubtful accounts (29,000 ) 75,000 Provision for excess and obsolete inventory 990,000 546,000 Excess income tax benefit from stock award exercises (1,400,000 ) (505,000 ) Deferred income tax expense (benefit) 944,000 (12,000 ) Changes in assets and liabilities, net of effects of acquisitions: Accounts receivable (20,974,000 ) (16,007,000 ) Inventories (455,000 ) (10,244,000 ) Prepaid expenses and other current assets (3,519,000 ) (4,013,000 ) Other assets - 49,000 Accounts payable (3,894,000 ) 1,866,000 Accrued expenses and other current liabilities (17,014,000 ) (6,991,000 ) Customer advances and deposits (959,000 ) 1,564,000 Interest payable (525,000 ) (525,000 ) Income taxes payable 12,902,000 4,425,000 Net cash provided by (used in) operating activities 2,658,000 (9,732,000 ) Cash flows from investing activities: Purchases of property, plant and equipment (4,537,000 ) (3,179,000 ) Purchases of other intangibles with finite lives - (193,000 ) Payments for business acquisitions, net of cash acquired (205,146,000 ) (265,000 ) Net cash used in investing activities (209,683,000 ) (3,637,000 ) Cash flows from financing activities: Principal payments on other obligations (35,000 ) (33,000 ) Excess income tax benefit from stock award exercises 1,400,000 505,000 Proceeds from exercises of stock options 6,826,000 3,166,000 Proceeds from issuance of employee stock purchase plan shares 239,000 219,000 Net cash provided by financing activities 8,430,000 3,857,000 Net decrease in cash and cash equivalents (198,595,000 ) (9,512,000 ) Cash and cash equivalents at beginning of period 410,067,000 342,903,000 Cash and cash equivalents at end of period $ 211,472,000 333,391,000 Supplemental cash flow disclosures: Cash paid during the period for: Interest $ 1,052,000 1,063,000 Income taxes $ 387,000 3,450,000 Non cash investing activities: Radyne acquisition transaction costs not yet paid (See Note 6) $ 488,000 - See accompanying notes to condensed consolidated financial statements. 4 COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1) General The accompanying condensed consolidated financial statements of Comtech Telecommunications Corp. and Subsidiaries (the “Company”) as of and for the three months ended October 31, 2008 and 2007 are unaudited.In the opinion of management, the information furnished reflects all material adjustments (which include normal recurring adjustments) necessary for a fair presentation of the results for the unaudited interim periods.The results of operations for such periods are not necessarily indicative of the results of operations to be expected for the full fiscal year. For the three months ended October 31, 2008 and 2007, comprehensive income was equal to net income. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, and disclosure of contingent assets and liabilities, at the date of the financial statements and the reported amounts of revenues and expenses during the reported period.Actual results may differ from those estimates. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements of the Company for the fiscal year ended July 31, 2008 and the notes thereto contained in the Company’s Annual Report on Form 10-K, filed with the Securities and Exchange Commission (“SEC”), and all of the Company’s other filings with the SEC. (2) Reclassifications Certain reclassifications have been made to previously reported financial statements to conform to the Company’s current financial statement format. (3) Stock-Based Compensation The
